Exhibit 10(q)

REVOLVING NOTE

(Revolving B Loans)

$800,000

Grand Rapids, Michigan
December 16, 2005

        FOR VALUE RECEIVED, on or before the Termination Date (or, if such day
is not a Business Day, on the next following Business Day), the undersigned,
Clarion Technologies, Inc., a Delaware corporation (the “Company”), and the
subsidiaries of the Company signatory hereto (herein, the “Subsidiaries”,
together with the Company and their respective successors and assigns, called
the “Loan Parties”), jointly and severally, promise to pay to the order of Fifth
Third Bank (herein, together with its successors and assigns, called the
“Bank”), the maximum principal sum available of Eight Hundred Thousand and
00/100 Dollars ($800,000) or, if less, the aggregate unpaid principal amount of
all Revolving B Loans made by the Bank to the undersigned pursuant to an Amended
and Restated Credit Agreement dated as of April 14, 2003, as amended, among the
Loan Parties, the financial institutions, including the Bank, that are or from
time to time may become parties thereto, and JPMorgan Chase Bank, N.A.,
successor by merger to Bank One, NA (Main Office Chicago), as agent (herein, as
the same may be amended, modified or supplemented from time to time, including
any agreement entered into in replacement thereof, called the “Credit
Agreement”) as shown in the Bank’s records.

        The Loan Parties further promise to pay to the order of the Bank
interest on the aggregate unpaid principal amount hereof from time to time
outstanding from the date hereof until paid in full at such rates and at such
times as shall be determined in accordance with the provisions of the Credit
Agreement. Accrued interest shall be payable on the dates specified in the
Credit Agreement.

        Payments of both principal and interest are to be made in the lawful
money of the United States of America in immediately available funds at the
Agent’s office at 200 Ottawa Avenue, N.W., Grand Rapids, Michigan 49503, or at
such other place as may be designated by the Agent to the Loan Parties in
writing.

        This is a Revolving Note referred to in, evidences indebtedness incurred
under, and is subject to the terms and provisions of, the Credit Agreement. The
Credit Agreement, to which reference is hereby made, sets forth said terms and
provisions, including, but not limited to, those under which this Note may or
must be paid prior to its due date, may have the principal amount of the
commitment reduced or may have its due date accelerated. Terms used but not
otherwise defined herein are used herein as defined in the Credit Agreement.
This Note is secured by the collateral described in and pursuant to the Credit
Agreement and various other Loan Documents referred to therein, and reference is
made thereto for a statement of terms and provisions of such collateral
security, a description of collateral and the rights of the Agent and the Bank
in respect thereof.

1

--------------------------------------------------------------------------------



        In addition to, and not in limitation of, the foregoing and the
provisions of the Credit Agreement hereinabove referred to, the Loan Parties
further agree, subject only to any limitation imposed by applicable law and to
the extent provided in the Credit Agreement, to pay all expenses, including
reasonable attorneys’ fees and expenses, incurred by the Agent and the holder of
this Note in seeking to collect any amounts payable hereunder which are not paid
when due, whether by acceleration or otherwise.

        All parties hereto, whether as makers, endorsers or otherwise, severally
waive presentment, demand, protest and notice of dishonor in connection with
this Note.

        The liability of each Loan Party under this Note in general shall be
joint and several, and each reference herein to the Loan Parties shall be deemed
to refer to each such Loan Party. In furtherance and not in limitation of Bank’s
rights and remedies hereunder or at law, Bank may proceed under this Note
against any one or more of the Loan Parties in its absolute and sole discretion
for any Loan Parties’ obligations under the Credit Agreement or any other
liability or obligation of the Loan Parties arising hereunder.

        This Note is binding upon the undersigned and their respective
successors and assigns, and shall inure to the benefit of the Bank and its
successors and assigns. This Note is made under and governed by the laws of the
State of Michigan without regard to conflict of laws principles.


[SIGNATURES ON NEXT PAGE]




2

--------------------------------------------------------------------------------



      (Signature Page to Revolving Note dated December 16, 2005 for Revolving B
Loans)

        IN WITNESS WHEREOF, the Loan Parties have executed this Note as of the
day and year first above written.

CLARION TECHNOLOGIES, INC.


By: /s/ Edmund Walsh
      ——————————————
      Edmund Walsh
      Its: CFO


CLARION REAL ESTATE, L.L.C.

By: CLARION TECHNOLOGIES, INC.,
      its Member


By: /s/ Edmund Walsh
      ——————————————
      Edmund Walsh
      Its: CFO




3

--------------------------------------------------------------------------------



REVOLVING NOTE

(Revolving B Loans)

$1,200,000

Grand Rapids, Michigan
December 16, 2005

        FOR VALUE RECEIVED, on or before the Termination Date (or, if such day
is not a Business Day, on the next following Business Day), the undersigned,
Clarion Technologies, Inc., a Delaware corporation (the “Company”), and the
subsidiaries of the Company signatory hereto (herein, the “Subsidiaries”,
together with the Company and their respective successors and assigns, called
the “Loan Parties”), jointly and severally, promise to pay to the order of
JPMorgan Chase Bank, N.A., successor by merger to Bank One, NA (Main Office
Chicago) (herein, together with its successors and assigns, called the “Bank”),
the maximum principal sum available of One Million Two Hundred Thousand and
00/100 Dollars ($1,200,000) or, if less, the aggregate unpaid principal amount
of all Revolving B Loans made by the Bank to the undersigned pursuant to an
Amended and Restated Credit Agreement dated as of April 14, 2003, as amended,
among the Loan Parties, the financial institutions, including the Bank, that are
or from time to time may become parties thereto, and JPMorgan Chase Bank, N.A.,
successor by merger to Bank One, NA (Main Office Chicago), as agent (herein, as
the same may be amended, modified or supplemented from time to time, including
any agreement entered into in replacement thereof, called the “Credit
Agreement”) as shown in the Bank’s records.

        The Loan Parties further promise to pay to the order of the Bank
interest on the aggregate unpaid principal amount hereof from time to time
outstanding from the date hereof until paid in full at such rates and at such
times as shall be determined in accordance with the provisions of the Credit
Agreement. Accrued interest shall be payable on the dates specified in the
Credit Agreement.

        Payments of both principal and interest are to be made in the lawful
money of the United States of America in immediately available funds at the
Agent’s office at 200 Ottawa Avenue, N.W., Grand Rapids, Michigan 49503, or at
such other place as may be designated by the Agent to the Loan Parties in
writing.

        This is a Revolving Note referred to in, evidences indebtedness incurred
under, and is subject to the terms and provisions of, the Credit Agreement. The
Credit Agreement, to which reference is hereby made, sets forth said terms and
provisions, including, but not limited to, those under which this Note may or
must be paid prior to its due date, may have the principal amount of the
commitment reduced or may have its due date accelerated. Terms used but not
otherwise defined herein are used herein as defined in the Credit Agreement.
This Note is secured by the collateral described in and pursuant to the Credit
Agreement and various other Loan Documents referred to therein, and reference is
made thereto for a statement of terms and provisions of such collateral
security, a description of collateral and the rights of the Agent and the Bank
in respect thereof.

1

--------------------------------------------------------------------------------



        In addition to, and not in limitation of, the foregoing and the
provisions of the Credit Agreement hereinabove referred to, the Loan Parties
further agree, subject only to any limitation imposed by applicable law and to
the extent provided in the Credit Agreement, to pay all expenses, including
reasonable attorneys’ fees and expenses, incurred by the Agent and the holder of
this Note in seeking to collect any amounts payable hereunder which are not paid
when due, whether by acceleration or otherwise.

        All parties hereto, whether as makers, endorsers or otherwise, severally
waive presentment, demand, protest and notice of dishonor in connection with
this Note.

        The liability of each Loan Party under this Note in general shall be
joint and several, and each reference herein to the Loan Parties shall be deemed
to refer to each such Loan Party. In furtherance and not in limitation of Bank’s
rights and remedies hereunder or at law, Bank may proceed under this Note
against any one or more of the Loan Parties in its absolute and sole discretion
for any Loan Parties’ obligations under the Credit Agreement or any other
liability or obligation of the Loan Parties arising hereunder.

        This Note is binding upon the undersigned and their respective
successors and assigns, and shall inure to the benefit of the Bank and its
successors and assigns. This Note is made under and governed by the laws of the
State of Michigan without regard to conflict of laws principles.


[SIGNATURES ON NEXT PAGE]







2

--------------------------------------------------------------------------------



      (Signature Page to Revolving Note dated December 16, 2005 for Revolving B
Loans)

        IN WITNESS WHEREOF, the Loan Parties have executed this Note as of the
day and year first above written.

CLARION TECHNOLOGIES, INC.


By: /s/ Edmund Walsh
      ——————————————
      Edmund Walsh
      Its: CFO


CLARION REAL ESTATE, L.L.C.

By: CLARION TECHNOLOGIES, INC.,
      its Member


By: /s/ Edmund Walsh
      ——————————————
      Edmund Walsh
      Its: CFO


3